Case: 18-20158      Document: 00515092052        Page: 1     Date Filed: 08/26/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                   No. 18-20158                           FILED
                                 Summary Calendar                   August 26, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

HECTOR URBINA URBINA-MUNOZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:17-CR-605-1




Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

      Hector Urbina-Munoz appeals his 48-month sentence for illegal reentry.



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-20158     Document: 00515092052      Page: 2   Date Filed: 08/26/2019


                                  No. 18-20158

He challenges the substantive reasonableness of his above-guidelines
sentence.

      Substantive reasonableness is reviewed for abuse of discretion. United
States v. Scott, 654 F.3d 552, 555 (5th Cir. 2011). A non-guidelines sentence
unreasonably fails to reflect the 18 U.S.C. § 3553(a) “sentencing factors where
it (1) does not account for a factor that should have received significant weight,
(2) gives significant weight to an irrelevant or improper factor, or (3) represents
a clear error of judgment in balancing the sentencing factors.” United States
v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).

      There is no merit to Urbina-Munoz’s assertion that the district court
gave significant weight to an improper factor, his probation revocations. See
United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008); see also United
States v. Williams, 517 F.3d 801, 809 (5th Cir. 2008). Likewise, the record does
not show an error in balancing Urbina-Munoz’s criminal history and need for
deterrence. See United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005).

      In sum, Urbina-Munoz has failed to show abuse of discretion. See Scott,
654 F.3d at 555; Smith, 440 F.3d at 708. Instead, he is merely expressing his
disagreement with how the court weighed the § 3553(a) factors, which “is not
a sufficient ground for reversal.” United States v. Malone, 828 F.3d 331, 342
(5th Cir. 2016).

      AFFIRMED.




                                        2